DETAILED ACTION
This Non Final Office Action is in response to the originally filed specification and claims [11 June 2021].
Claims 1-6 are currently pending and have been considered below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards an abstract idea without significantly more or transformed into a practical application. 
Independent claims (1 and 5) are directed towards providing a user interface for presenting a list of categories of items eligible for in-kind donation, presenting pre-defined fields to receive details of the items being donated, permitting a user to verify a transaction related to the in-kind donation of the items, as well as, providing an admin interface to review the transaction and prepare a report for statutory compliance. The independent claims are describing a process for tracking donations and providing an administrative interface to verify and track for compliance. These claim elements are directed towards donor/donation management. The originally filed specification [28-32] describe the claimed invention in terms of managing in-kind donations within the user and admin interfaces. An interface system that is directed towards donor/donation management is describing an abstract idea, specifically certain method of organizing human activity (commercial or legal interaction and business relation).

Step 2(b) considers the additional elements of the independent claim in terms of being significantly more than the identified abstract idea. The additional elements of the claims are user and admin interface. The additional elements are described in originally filed specification [24-27]. The claim limitations and originally filed specification describes the interface and other system elements as generic technological aspects to implement the abstract idea. The interface and computer aspects are generic technology used as their intended function (interface to display and collect/present information and computer to process) with no further improvement to the technology. The additional elements are not significantly more than the 
Dependent claims 3 and 6 further describe the abstract idea without describing additional elements beyond those considered for the independent claim. Dependent claims 3 and 6 are directed towards the interface determining any error in the transaction, presenting to the user for rectification, and reverifying with the corrected form. This is merely having the system perform a generic analysis to check in terms of any error and allowing the user to reverify with the corrected form. The system is within the abstract idea of the commercial and legal interaction and business relation in terms of ensuring that the forms submitted are error free. This is within the interface being generic technology to implement the abstract idea as the system is providing a presentation of the error and receiving the corrected form from the user (merely using an interface to provide a user with a technological element to input/provide the correction inputs). There are no additional elements beyond those considered within the independent claim and thus the claims are further aspects of the abstract idea implemented using generic technology for their intended function.
Dependent claims 2 and 4 are directed towards additional elements that are further aspects of the identified abstract idea. Dependent claim 2 describes a presentation of a form for digitally sign to verify the transaction and dependent claim 4 is associate clickable counter buttons to increase or 
The claimed invention, when considered limitation by limitation and as a whole, describes a donation transaction tracking system that falls within the grouping of certain method of organizing human activity (commercial and legal interaction and business relation) without claiming additional elements that transform the abstract idea or are significantly more than the identified abstract idea. Therefore, claims 1-6 are rejected under 35 USC 101 for being directed towards non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hermreck et al [8,200,553], hereafter Hermreck, in view of Stremler et al [2005/0033669], hereafter Stremler.
Regarding claim 1, Hermreck discloses a computer-implemented method for tracking in-kind donations for statutory compliance, the method comprising the steps of: 
providing a user interface on a user device, by a system, the user interface configured to: present a list of categories of items eligible of an in-kind donation (Fig 6-12, 20, and C7:27 to C9:20; Hermreck discloses an interface system that provides a user categories for donation items (mileage, monetary, and non-monetary items).), 
present pre-defined fields to receive the details of the items being donated (Fig 6-16, 20, and C8:31 to C9:20; Hermreck discloses an interface where a user can select and provide details of items being donated. The pre-defined fields is interpreted through the figures 11 and C8:60 to C9:20 that describe the defined fields where a user can input the total number of items based on fair value itemization (good, fair, and poor).), and 
permit a user to verify a transaction related to the in-kind donation of the items (Figs 6-12 and C8:60 to C9:33; Hermreck discloses a summary page after the user has entered the item information, as well as other deduction/donation tracking elements in terms of mileage, monetary, and other transactions. The interpretation is that the claim language is merely to ; 
Hermreck discloses a tracking system for a user to enter information regarding a donation in terms of providing categories and permitting a user to verify a transaction, however, Hermreck does not specifically disclose that the system contains an admin interface to review the transaction and prepare a compliance report;
Stremler teaches providing an admin interface, on an admin device, by the system, the admin interface configured to: review the transaction for any errors (Figs 138-145 and paragraphs [690-700]; Stremler teaches a similar donation tracking system that provides organizations/charities with an administrative aspect that allows the administrators to review transactions in terms of approving or denying. The “for any errors” is merely non-functional descriptive material in terms of providing a human reader what the data represents (in the claimed instance what the review represents) but the system operates with merely the functional aspect of providing a review of the transaction.), and 
prepare a report for statutory compliance (Figs 130-133 and paragraphs [678-684]; Stremler teaches a tracking system that provides organizations/charities daily reports regarding projects, transactions, disbursements, and other information. Examiner notes that Stremler teaches 
Hermreck discloses a tracking system for a donor to provide information regarding a transaction and Stremler teaches that a similar donation tracking system which provides transaction reports and reviews of transactions through an administrative element.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the tracking system for donation transactions that includes input information from a donor of Hermreck to include the ability to have a similar donation tracking system that provides reports and reviews for transactions through an admin system as taught by Stremler since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as predictable as the preparing of a report and reviews for the transactions allows for compliance and tracking for the charity in terms of auditing and other legal instances.

Regarding claim 5, Hermreck discloses a computer-implemented method for tracking in-kind donations for statutory compliance, the method comprising the steps of: 
providing a user interface on a user device, by a system, for receiving details of one or more items for in-kind donation (Fig 6-16, 20, and C8:31 to C9:20; Hermreck discloses an interface where a user can select and provide details of items being donated. The pre-defined fields is interpreted through the figures 11 and C8:60 to C9:20 that describe the defined fields where a user can input the total number of items based on fair value itemization (good, fair, and poor).); 
providing, through the user interface, a list of categories of items eligible for an in-kind donation (Fig 6-12, 20, and C7:27 to C9:20; Hermreck ; 
providing, through the user interface, pre-defined fields to receive detail of the one or more items being donated (Fig 6-16, 20, and C8:31 to C9:20; Hermreck discloses an interface where a user can select and provide details of items being donated. The pre-defined fields is interpreted through the figures 11 and C8:60 to C9:20 that describe the defined fields where a user can input the total number of items based on fair value itemization (good, fair, and poor).); 
receiving, through the user interface, the detail of the one or more items (Fig 6-16, 20, and C8:31 to C9:20; Hermreck discloses an interface where a user can select and provide details of items being donated. The pre-defined fields is interpreted through the figures 11 and C8:60 to C9:20 that describe the defined fields where a user can input the total number of items based on fair value itemization (good, fair, and poor).); 
verifying, through the user interface, the detail of the one or more items; receiving a verification of a transaction of the in-kind donation of the one or more items, through the user interface (Figs 6-12 and C8:60 to C9:33; Hermreck discloses a summary page after the user has entered the item information, as well as other deduction/donation tracking elements in terms of mileage, monetary, and other transactions. The interpretation is that the user can review the item information and value before clicking  
Hermreck discloses a tracking system for a user to enter information regarding a donation in terms of providing categories and permitting a user to verify a transaction, however, Hermreck does not specifically disclose that the system contains an admin interface to review the transaction and prepare a compliance report;
Stremler teaches providing an admin interface, on an admin device, by the system; reviewing, through the admin interface, the transaction for any errors (Figs 138-145 and paragraphs [690-700]; Stremler teaches a similar donation tracking system that provides organizations/charities with an administrative aspect that allows the administrators to review transactions in terms of approving or denying (interpreted as any errors).); and 
preparing, through the admin interface, a report for statutory compliance (Figs 130-133 and paragraphs [678-684]; Stremler teaches a tracking system that provides organizations/charities daily reports regarding projects, transactions, disbursements, and other information. Examiner notes that Stremler teaches [468-472] that the transaction information is provided in terms of auditing (interpreted as statutory compliance). It would be obvious to provide the reports and tracking for the charity side in terms of transaction information as the tracking ensures that the donations from 
Hermreck discloses a tracking system for a donor to provide information regarding a transaction and Stremler teaches that a similar donation tracking system which provides transaction reports and reviews of transactions through an administrative element.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the tracking system for donation transactions that includes input information from a donor of Hermreck to include the ability to have a similar donation tracking system that provides reports and reviews for transactions through an admin system as taught by Stremler since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as predictable as the preparing of a report and reviews for the transactions allows for compliance and tracking for the charity in terms of auditing and other legal instances.
Therefore, from this teaching of Stremler, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the tracking system for donation transactions that includes input information from a donor of Hermreck to include the .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hermreck et al [8,200,553], hereafter Hermreck, in view of Stremler et al [2005/0033669], hereafter Stremler, further in view of Nocti [2007/0061253].
Regarding claim 2, the combination teaches the above-enclosed limitations; 	
Stremler further teaches wherein the user interface further configured to: present a form for digitally sign to verify the transaction (Figs 102-106 and paragraphs [634-638]; Stremler teaches a user interface that presents a page to require a user to log in to ensure that the transaction is performed by an authorized (verifiable) user. The “for digitally sign to verify the transaction” is intended result in terms of the presentation of a form. The claim language is not actively requiring that the user sign within the presented form but merely that the system presents a form which can be intended for a user to digitally sign to verify the transaction.).

Nocti teaches (Fig 2 and paragraphs [33]) a similar donation transaction system that provides a form where a user is provided a form to digitally sign to verify the donation transaction. It would be obvious to include the digital signature form of Nocti within the presented form verification of the combination because the digital signature provides a higher layer of protection and verification to authorize the transaction. While the active functional aspect is the presentation of a form taught within the combination, Examiner notes for compact prosecution that Nocti teaches the passive language within the claim limitation of the “for digitally sign to verify the transaction”.
The combination teaches a donation tracking and transaction system that provides users and admins interfaces to input and review transaction information and Nocti teaches that a similar donation transaction system provides a user with a form to digitally sign to verify the transaction. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the donation tracking and transaction system that provides users and admins interfaces to input and review transaction information of the combination the ability to have a similar donation transaction system provide a user with a form to 
Therefore, from the teaching of Nocti, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the donation tracking and transaction system that provides users and admins interfaces to input and review transaction information of the combination the ability to have a similar donation transaction system provide a user with a form to digitally sign to verify the transaction as taught by Nocti for the purposes of the digital signature provides a higher layer of protection and verification to authorize the transaction.
Claim 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hermreck et al [8,200,553], hereafter Hermreck, in view of Stremler et al [2005/0033669], hereafter Stremler, further in view of Chelliah et al [5,710,887], hereafter Chelliah.
Regarding claim 3, the combination teaches the above-enclosed limitations regarding a donation transaction system, however, the combination does not 
Chelliah teaches wherein the user interface is further configured to: determine any error in the transaction; present the error to the user for rectification; and permit the user to reverify the corrected form (Fig 8A and C16:55 to C17:30; Chelliah teaches a transaction authorization system (similar to that within the donation authorization system of the combination) which has the payment handler interface checks for the proper authorization with the payment method and if the payment is not properly authorized then the interface system indicates that the payment method was not authorized and prompts the user to reenter the method-of-payment method. It would be obvious to include the error and correction within the transaction as the proper donation payment method allows for a person to compete their donation and ensure proper credit card (or other payment method) is used to complete the donation.).  
The combination teaches a donation tracking and processing system that provides donor and charity interfaces to enter and track transactions and Chelliah teaches a similar transaction processing system that determines an error within the transaction, presents the error to the user and permits the user to reenter/correct the information within the transaction. 

Therefore, from the teaching of Chelliah, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the donation tracking and transaction system that provides users and admins interfaces to input and review transaction information of the combination the ability to have a similar transaction system provide a user with an error, permit the user to reenter the information, and reverify the transaction as taught by Chelliah  for the purposes of the proper donation payment method allows for a person to 
Regarding claim 6, the combination teaches the above-enclosed limitations regarding a donation transaction system, however, the combination does not specifically teach that the interface determines an error, presenting the error, and receiving a corrected form; 
Chelliah teaches wherein the method further comprises the steps of: determining, by the system, any error in the transaction; presenting, through the user interface, the error for rectification; and receiving, through the user interface, a corrected form (Fig 8A and C16:55 to C17:30; Chelliah teaches a transaction authorization system (similar to that within the donation authorization system of the combination) which has the payment handler interface checks for the proper authorization with the payment method and if the payment is not properly authorized then the interface system indicates that the payment method was not authorized and prompts the user to reenter the method-of-payment method. It would be obvious to include the error and correction within the transaction as the proper donation payment method allows for a person to compete their donation and ensure proper credit card (or other payment method) is used to complete the donation.).  
The combination teaches a donation tracking and processing system that provides donor and charity interfaces to enter and track transactions 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the donation tracking and transaction system that provides users and admins interfaces to input and review transaction information of the combination the ability to have a similar transaction system provide a user with an error, permit the user to reenter the information, and reverify the transaction as taught by Chelliah since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the proper donation payment method allows for a person to compete their donation and ensure proper credit card (or other payment method) is used to complete the donation.
Therefore, from the teaching of Chelliah, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the donation tracking and transaction system that provides users and admins interfaces to input and review transaction information of the combination the ability to have a similar transaction .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hermreck et al [8,200,553], hereafter Hermreck, in view of Stremler et al [2005/0033669], hereafter Stremler, further in view of Ouimet et a [2018/0130072], hereafter Ouimet.
Regarding claim 4, the combination teaches the above-enclosed limitations where a user provides input in terms of entering the value for the donation items, however, the combination does not specifically teach that the inputs are clickable counter buttons to increase or decrease the value of the associated field; 
Ouimet teaches wherein the user interface further configured to: associate clickable counter buttons to one or more of the pre-defined fields, wherein the clickable counter buttons can be clicked to increase or decrease a value of the associated field (Figs 13c and paragraphs [139-140]; Ouimet teaches a transaction GUI that allows a user to have interface buttons to increase/decrease the value associated with an item. The combination is that the increase/decrease button provides an easier user interface to declaring the number/value of an item with just the click of a button.).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the donation tracking and transaction system that provides users an interface to enter the value in terms of the number of an item of the combination the ability to have a similar transaction system provide a user with an interface that has buttons to increase/decrease the value of the item as taught by Ouimet since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the increase/decrease button provides an easier user interface to declaring the number/value of an item with just the click of a button.
Therefore, from this teaching of Ouimet, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the donation tracking and transaction system that provides users an interface to enter the value in terms of the number of an item of the combination the ability to have a similar transaction system provide a user with an interface that has buttons to increase/decrease the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Arjomand et al [2017/0046670] (backend system for processing transactions that includes different error messages and ways the administrator/user can resolve to reverify the error);
Whitman et al [2019/0112104] (processing food donations);
Wolfston et al [7,321,876] (processing charitable donations);
Van Os et al [11,037,150] (GUI interface that has error and ways for the user to reverify and correct the error);
Miller et al [2001/0051875] (donor-charity transaction management system);
Drake [2014/0067659] (donation tracking with compliance data reports based on state residence of donor and compliance laws for residence state of charity);
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHASE LAKHANI whose telephone number is (571)272-5687. The examiner can normally be reached M-F 730am - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.L./Examiner, Art Unit 3689                                                                                                                                                                                                        
/PAUL R FISHER/Primary Examiner, Art Unit 3689